Citation Nr: 1034034	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  02-19 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder other than PTSD, to include schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from October 23, 2000, to 
November 29, 2000.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran provided testimony at a hearing before an Acting 
Veterans Law Judge (VLJ) in May 2003.  A transcript of this 
hearing has been associated with the VA claims folder.  However, 
the Acting VLJ who conducted this hearing is no longer employed 
at the Board.  Pursuant to 38 C.F.R. § 20.707, the VLJ who 
conducts a hearing shall participate in the final determination 
of the claim.  In March 2010, the Veteran informed VA that he 
wanted to attend another hearing to be conducted by a Veteran's 
Law Judge.  In April 2010, the Veteran cancelled his hearing 
request.  In June 2010, the Veteran submitted a statement 
indicating that he did not have any further argument or evidence 
to submit and requested that the Board proceed with adjudication 
of the appeal.  The Board finds the Veteran has abandoned his 
request for another hearing.  

In a February 2004 decision, the Board denied service connection 
for schizoaffective disorder, claimed as PTSD.  The Veteran 
appealed that decision to the United States Court of Appeals for 
Veterans Claims (Court).  By an August 2004 Order, the Court, 
pursuant to a joint motion, vacated the Board's decision.  
Thereafter, the Board remanded the case in February 2005 to 
comply with the joint motion.

In a September 2005 decision, the Board again denied service 
connection for PTSD and an acquired psychiatric disorder other 
than PTSD.  The Veteran appealed that decision to the Court.  By 
a May 2006 Order, the Court, pursuant to a joint motion, vacated 
the September 2005 Board decision and remanded the case for 
further consideration.

In January 2007, the Board referred the case for a medical expert 
opinion as set forth in VHA Directive 2006-019, pursuant to 38 
U.S.C.A. § 7109 and 38 C.F.R. § 20.901 (hereinafter, "VHA 
opinion").  A VHA opinion was subsequently promulgated in 
February 2007, a copy of which was provided to the Veteran in 
March 2007.  Thereafter, the Board requested clarification of 
that opinion in June 2007, a supplemental opinion was promulgated 
later that same month, and a copy of which was also provided to 
the Veteran that same month.  

In a November 2007 decision, the Board again denied service 
connection for PTSD and an acquired psychiatric disorder other 
than PTSD.  The Veteran appealed that decision to the Court.  By 
a December 2008 Order, the Court, pursuant to a joint motion, 
vacated the November 2007 Board decision and remanded the case 
for further consideration.  

In March 2010, another VHA opinion was promulgated and a copy was 
provided to the Veteran and his representative in May 2010.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required on his part.


REMAND

In June 2005, the Veteran submitted an application for vocational 
rehabilitation.  In the document, he indicated that he was in 
receipt of Social Security benefits based on disability.  The 
records which were the basis for the award have not been 
associated with the claims file.  The administrative decision by 
the Social Security Administration, along with the medical 
evidence relied upon, must be obtained and associated with the 
claims folder.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for mental disorders since 2005.  
After securing any necessary releases, obtain 
these records which have not already been 
associated with the claims file.  Regardless 
of the Veteran's response, obtain all 
outstanding VA medical records.  

2.  Obtain from the Social Security 
Administration the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

3.  Readjudicate the appeal.  If such action 
does not resolve the claims, a Supplemental 
Statement of the Case should be issued to the 
Veteran and his representative.  An 
appropriate period of time should be allowed 
for response. Thereafter, the claim(s) should 
be returned to the Board for further 
appellate review, if in order.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

